



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



United States v. Wakeling,









2013 BCCA 166




Date: 20130118

Docket: CA039032

Between:

The Attorney
General of Canada

on behalf of the
United States of America

Respondent

And

Andrew Gordon
Wakeling

Applicant




Before:



The Honourable Mr. Justice Frankel





(In Chambers)




On appeal from: Supreme
Court of British Columbia, May 13, 2011
(
U.S.A. v. Wakeling
, Vancouver Registry No. 25260)

Oral Reasons for Judgment




Counsel for the Applicant:



G.P. DelBigio, Q.C.





Counsel for the Respondent:



K.L. Swift





Place and Date of Hearing:



Vancouver, British
  Columbia

January 11, 2013





Place and Date of Judgment:



Vancouver, British
  Columbia

January 18, 2013






[1]

FRANKEL J.A.
:
This
is an application by Andrew Gordon Wakeling for release pending the
determination of his application for leave to appeal to the Supreme Court of
Canada. That application is from the judgment of this Court dismissing an
appeal from his committal for extradition by a judge of the Supreme Court of
British Columbia. The United States of America seeks to have Mr. Wakeling
extradited to stand trial on drug-related charges arising out of the
importation into that country of a large quantity of MDMA, more commonly called
ecstasy, in 2006. The Minister of Justice has ordered Mr. Wakeling surrendered
on those charges.

Background

[2]

The
extradition proceedings in Canada have been on-going for several years. Mr.
Wakeling was initially arrested in Ontario in 2007, where he was released on a
recognizance in the amount of $35,000.00, with a cash deposit in that amount.
In 2009, the extradition proceedings were transferred to British Columbia,
where Mr. Wakeling resides.

[3]

Mr.
Wakelings cash bail was confirmed by a judge of the Supreme Court of British
Columbia on January 11, 2010. That bail contained a number of conditions
including ones requiring Mr. Wakeling to remain in British Columbia and to
abide by a night-time curfew. However, Mr. Wakeling immediately breached his
bail conditions as he was stopped for speeding in New Brunswick on January 14,
2010. At that time he produced a Saskatchewan drivers licence with an address
in Regina. When the Attorney General of Canada became aware of that breach he
sought and obtained a warrant for Mr. Wakelings arrest. That warrant was
executed and Mr. Wakeling was again taken into custody.

[4]

On
February 11, 2010, a judge of the Supreme Court of British Columbia dismissed
Mr. Wakelings application for release. At that time, the extradition hearing
was set for May 2010.

[5]

Shortly
before the extradition hearing was to start, Mr. Wakeling indicated that he
intended to bring a constitutional challenge to s. 193(2)(e) of the
Criminal
Code
, R.S.C. 1985, c. C-46. That provision permits Canadian peace
officers to disclose private communications that have been lawfully intercepted
in Canada to foreign authorities. The reason for this challenge was that the
evidence submitted by the United States in support of its extradition request
consisted mainly of telephone calls to which Mr. Wakeling was a party.
Those calls had been lawfully intercepted in Canada and disclosed to American investigators.
Mr. Wakeling sought to have those calls ruled inadmissible on the basis
that his rights were violated by reason of the fact that they were disclosed
without a judicial authorization specifically permitting disclosure. It was
common ground that Mr. Wakeling could not be committed without those calls.

[6]

As
time was needed for the parties to prepare for and argue the constitutional
challenge, the extradition hearing did not proceed in May 2010.

[7]

On
July 28, 2010, Mr. Wakeling renewed his application for release. He relied on
the fact that the adjournment of the extradition hearing constituted a change
in circumstances. That application was granted and Mr. Wakeling was released on
a recognizance in the amount of $150,000.00 with one surety and on strict conditions.
That bail remained in place throughout the course of the extradition
proceedings in the Supreme Court. Mr. Wakelings mother, Jean Wakeling, was the
surety.

[8]

The
constitutional challenge was heard over several days in late 2010 and early
2011. On February 10, 2011, the extradition judge dismissed that challenge. Her
reasons are indexed as 2011 BCSC 165. The extradition hearing continued and on
May 13, 2011, the judge committed Mr. Wakeling into custody to await a decision
by the Minister of Justice with respect to his surrender. That same day Mr.
Wakeling filed an appeal from committal and, pending the hearing of that
appeal, a judge of this Court released him on a recognizance in the amount of
$150,000.00 with one surety and on strict conditions. His mother continued to
be the surety.

[9]

On
October 20, 2011, the Minister ordered Mr. Wakeling surrendered. On
November 1, 2011, Mr. Wakeling filed an application for judicial review of the
Ministers decision. On November 24, 2011, his bail was renewed pending the
hearing of his appeal and the judicial review application. The hearing of those
matters commenced on May 31, 2012. As required by a condition of his release,
Mr. Wakeling surrendered himself into custody that morning.

[10]

The
hearing in this Court continued on June 1, 2012, at which time judgment was
reserved on both the appeal and the judicial review application. The presiding
judge then ordered Mr. Wakeling released on a recognizance on the same terms
and conditions as before, with the surrender date now being the morning set for
release of this Courts judgment. Mr. Wakeling complied with that condition on
October 9, 2012 and has been in custody since then.

[11]

This
Court dismissed both the appeal from committal and the judicial review
application. In doing so, it rejected Mr. Wakelings constitutional challenge.
The Courts reasons are indexed as 2012 BCCA 397.

[12]

On
November 9, 2012, Mr. Wakeling filed an application with the Supreme Court of
Canada seeking leave to appeal this Courts judgment affirming his committal: File
No. 35072. That application focuses principally on the constitutional challenge
rejected by both the extradition judge and this Court.

[13]

Mr.
Wakeling is 46 years old. He lives in Lillooet, British Columbia, with his
wife. Their residence is within 200 meters of the local Royal Canadian Mounted
Police Detachment. His mother, two brothers, two sisters, and three adult
children all reside in this province. He has one grandchild. He is
self-employed, and before going back into custody last October, he was involved
in renovating suites in the apartment building in which he lives; a building
owned by his mother.

[14]

Mr.
Wakeling has a criminal record comprised of 16 convictions for a variety of
offences, mostly property-related crimes. In light of the sentences imposed,
the offences appear to be at the less serious end of the spectrum. His most
recent conviction was in 2000, when he received a one month sentence for
obstructing a peace officer.

Applicable Test

[15]

By
virtue of s. 20 of the
Extradition Act
, S.C. 1999, c. 18, this
application is governed by s. 679(3) of the
Criminal Code
. To obtain
release, Mr. Wakeling must establish that: (a) his appeal is not frivolous;
(b) he will surrender himself into custody when required to do so; and (c)
that his detention is not in the public interest.

Positions of the
Parties

[16]

Mr.
Wakeling submits that he has satisfied all three conditions. The first is not
directly in issue as the Attorney General accepts that the grounds
Mr. Wakeling seeks to advance in the Supreme Court of Canada are arguable.
However, the Attorney Generals position is that they are exceedingly weak. I
will return to this argument later in these reasons.

[17]

Mr.
Wakeling says that the following factors militate in favour of his release:

(a)      he has roots in British
Columbia;

(b)      he lives under the nose of
the Royal Canadian Mounted Police which makes it difficult for him to abscond;

(c)      except for the New Brunswick
incident  which he describes as a bump  he has complied with the conditions
of his release and has surrendered when required to do so; and

(d)      his criminal record is dated.

He acknowledges that
weighing against him is the fact that his fight to avoid extradition is coming
to the end of the line.

[18]

In
opposing the granting of bail, the Attorney General submits that although Mr.
Wakelings grounds cannot be said to be frivolous, they lack obvious merit and,
therefore, it is highly unlikely that the Supreme Court of Canada will grant
leave to appeal. In this connection, the Attorney General says this Courts
decision upholding the constitutionality of s. 193(2)(e) of the
Criminal
Code
is entirely reasonable and notes that there are no conflicting
decisions on this issue.

[19]

The
Attorney General describes the New Brunswick incident as a flagrant and
serious breach; one that raises concerns with respect to whether Mr. Wakeling
will abide by any conditions imposed on him now that the extradition
proceedings have reached their final stage. He further submits that the risk of
flight is now greater than it was previously and must be assessed having regard
to Canadas international obligations and the fact that extradition proceedings
are near conclusion: see
Thailand v. Saxena
, 2006 BCCA 145 at para. 13
(Chambers), 224 B.C.A.C. 68;
United States v. Ibrahim
, 2012 BCCA 278 at
para. 41 (Chambers), 323 B.C.A.C. 234.

[20]

With
respect to the public interest criterion, the Attorney General submits, again
on the basis of the New Brunswick incident and the fact that the extradition
proceedings are in their late stages, that Mr. Wakeling poses a threat to
public safety. In addition, the Attorney General submits that public confidence
in the administration of justice would be adversely affected if a person who
has been committed for extradition for serious offences is released in
connection with an application for leave to appeal which is unlikely to
succeed. Put otherwise, the Attorney General says that Mr. Wakeling has not
established that the public interest in the reviewability of his committal
outweighs the public interest in the enforceability of that order: see
R.
v. Mapara
, 2001 BCCA 508 at paras. 32  36, 158 C.C.C. (3d) 312;
R. v.
Gingras; R. v. Porisky
, 2012 BCCA 467 at para. 45.

Analysis

[21]

I
will begin by considering the second criterion in s. 679(3), and the question
of whether I am satisfied that Mr. Wakeling will surrender himself into custody
in accordance with any order I might make. While I appreciate that Mr.
Wakelings efforts to avoid being surrendered have so far failed and that the
extradition process is nearing its conclusion, the fact remains that he has
been on bail for some years and, except for the New Brunswick incident early on
in the process, has abided by very strict conditions and has surrendered when
required to do so. Those conditions include reporting in person five days per
week to the Lillooet Detachment, abiding by a night-time curfew, and presenting
himself at the door of his residence when the police attend there during the
curfew hours. When I consider his previous compliance together with his roots
in this province and the fact that his mother is prepared to stand as his
surety for a significant amount, I am satisfied that the degree to which he is
a risk to flee can be adequately addressed through strict conditions.

[22]

This
brings me to the third criterion in s. 679(3), namely whether Mr. Wakeling has
satisfied me that his detention is not necessary in the public interest. This,
again, requires a consideration of his grounds of appeal and prospects of
success.

[23]

The
Attorney General is correct when he says that leave to appeal is difficult to
obtain from the Supreme Court of Canada. As Mr. Justice Doherty observed in
France
v. Ouzghar
, 2009 ONCA 137, 242 C.C.C. (3d) 26 (Chambers), such applications
are granted sparingly. However, Mr. Justice Doherty also noted that it is
difficult for a judge of an intermediate appellate court to realistically
assess an applicants chances of obtaining leave. This is because it is not
possible to predict what the Supreme Court will find to be what is commonly
referred to as an issue of national importance. The fact that, as in the case
at bar, there are no conflicting decisions will not inevitably result in leave
being refused. Indeed, there have been cases in which leave was granted
notwithstanding that several courts of appeal had come to the same conclusion
on the point of law in issue. In this case, the issue sought to be raised is a
novel one and I cannot say that it is so devoid of merit that its limited
prospects of success weigh against granting bail.

[24]

What
remains is a consideration of whether Mr. Wakelings interest in seeking a
review of this Courts decision on the constitutionality of s. 193(2)(e) of the
Criminal Code
outweighs the publics interest in the enforceability of
the order for his committal. In this regard, it is important to keep in mind
the distinction that exists between an extradition and a domestic prosecution.
As Mr. Wakeling points out, his situation is different from that of an offender
who applies for bail pending an appeal from conviction. Mr. Wakeling has not
been convicted and, therefore, the presumption of innocence has not been
displaced: see
United States of America v. Le
, [2012] O.J. No. 2802 at
paras. 15, 16 (C.A., Chambers).

[25]

In
assessing the public interest, the judgment in
Ouzghar
is again
apposite. In that case, France sought to extradite Mr. Ouzghar for trial. After
noting, in paragraph 11, that a person who has yet to be tried is not someone
whom a court has found should be incarcerated, Mr. Justice Doherty stated:

[12]

In addressing the
public interest, it is important to understand the purpose for which the
applicant is in custody in Canada. The only reason Canada has any cause to
place him in custody is to facilitate his surrender to France. The applicant
will not be surrendered while his application for leave to appeal to the
Supreme Court of Canada is outstanding. It cannot be said to be in the public
interest to hold the applicant in custody to facilitate his surrender when his
surrender will not take place before the application for leave is decided.
Absent some substantive cause specific to the applicant to justify detention,
the public interest considered in the context of an extradition proceeding is
not served by incarceration that does not facilitate the applicants surrender
to the requesting country.

[26]

Returning
to Mr. Wakeling, having considered all of the factors, I am of the view that he
is entitled to bail. Accordingly, I order that he be released upon his entering
into a recognizance in the amount of $150,000.00 without deposit but with one
surety, that surety to be his mother (subject to her being found acceptable by
a justice of the peace). The conditions of the recognizance will be the same as
those set out in the last bail order, being the one granted by Mr. Justice Low
on June 1, 2012, with the following changes:

Condition
(b) will now read:

The Applicant shall report, in person, daily to the RCMP
Detachment in Lillooet, British Columbia.

Condition
(n) will now read:

In the event that an oral hearing of the
Applicants application for leave to appeal is ordered by the Supreme Court of
Canada, the
Applicant
shall
surrender himself into custody at the Sheriffs Office, The Law Courts, 800
Smithe Street, Vancouver, British Columbia, at 9:30 a.m. on the day prior to
the date fixed for that hearing. If the hearing is scheduled for a Monday, then
surrender shall be the previous Friday. If the hearing is scheduled for the day
following a statutory holiday, then surrender shall be on the immediately
previous non-weekend work day.

[27]

The
recognizance will also contain the following conditions:

Condition
(o):

In the event that an oral hearing of the
Applicants application for leave to appeal is ordered and judgment is reserved
by the Supreme Court of Canada, the Applicant shall be released from custody,
and shall continue to be bound by Conditions (a) to (m) above and Conditions
(q) and (r) below. In addition, the Applicant shall surrender himself into
custody at the Sheriffs Office, The Law Courts, 800 Smithe Street, Vancouver,
British Columbia, at 9:30 a.m. on the day prior to the date fixed by the
Supreme Court of Canada for the delivery of judgment on his application for
leave to appeal. If that day is a Monday, then surrender shall be on the
previous Friday. If that day follows a statutory holiday, then surrender shall
be on the immediately previous non-weekend work day.

Condition
(p):

In the event that an oral hearing of Applicants
application for leave to appeal is not ordered, the Applicant shall surrender
himself into custody at the Sheriffs Office, The Law Courts, 800 Smithe
Street, Vancouver, British Columbia, at 9:30 a.m. on the day prior to the date
fixed by the Supreme Court of Canada for the delivery of judgment on his
application for leave to appeal. If that day is a Monday, then surrender shall
be on the previous Friday. If that day follows a statutory holiday, then
surrender shall be on the immediately previous non-weekend work day.

Condition
(q):

In the event that the Applicant abandons his application
for leave to appeal, he shall forthwith surrender
himself into custody
at the Sheriffs Office, The Law Courts, 800 Smithe Street, Vancouver, British
Columbia.

Condition
(r):

The Applicant shall, in any event, surrender himself into
custody at the Sheriffs Office, The Law Courts, 800 Smith Street, Vancouver,
British Columbia, at 9:30 a.m. on June 28, 2013.

The
Honourable Mr. Justice Frankel


